Citation Nr: 0815744	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a hiatal hernia.  

2.  Entitlement to an initial compensable disability rating 
for lateral epicondylitis (claimed as tennis elbow).  

3.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the middle finger, right hand.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from July 1974 
to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The service-connected hiatal hernia is manifested by a 
sensitive stomach that limits what the veteran can eat and 
drink and it gives him persistent recurrent epigastric 
distress and pyrosis (heartburn) if he consumes certain 
foods.  It does not result in considerable or severe 
impairment of health.  

2.  The service-connected lateral epicondylitis (claimed as 
tennis elbow) is manifested by complaints of pain without 
objective evidence of limitation of motion.  

3.  The service-connected residuals of a fracture of the 
middle finger, right hand are manifested by complaints of 
pain, stiffness, and weakness with an objectively normal 
range of motion and grip strength.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for a hiatal hernia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7346 (2007).  

2.  The criteria for an initial compensable disability rating 
for lateral epicondylitis (claimed as tennis elbow) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5206 (2007).  

3.  The criteria for an initial compensable disability rating 
for residuals of a fracture of the middle finger, right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5229 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
While the veteran was not specifically asked for any evidence 
in his possession, he was told that it was his responsibility 
to support his claim with appropriate evidence and given 
examples of evidence that might be available and relevant.  A 
reasonable person would have understood this a requesting any 
relevant evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless.  The veteran had 
actual knowledge of his right to appeal the ratings and did 
so.  The effective date was the day after he completed his 
active service, which is the earliest date allowed by law.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and the veteran has been examined by VA.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Hiatal Hernia

The veteran's hiatal hernia is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under this code, the maximum schedular 
rating of 60 percent is warranted when there are symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 
noncompensable rating is assigned when the criteria for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2007).  

Discussion

The report of the October 2002 retirement examination shows 
the veteran reported having heartburn once or twice a week, 
since 1989.  

The service medical records contain the report of a 
esophagogastroduodenoscopy done in November 2002.  There was 
a small hiatal hernia.  The squamocolumnar junction was 
displaced approximately 3 centimeters above the diaphragm.  
The esophagus, pylorus, and duodenum appeared normal.  The 
doctor prescribed raising the head of the veteran's bed 4 to 
6 inches, decreasing excess weight, avoiding certain foods, 
and not lying down for 3 to 4 hours after meals.  

The report of the October 2003 VA examination shows the 
claims folder was reviewed.  The veteran gave a history of 
heartburn and peptic ulcer disease.  An upper edoscopy in 
2002 disclosed a hiatal hernia.  Examination revealed a 
normal abdominal contour without hepatosplenomegaly.  There 
were no ventral, umbilical or inguinal hernias.  It was 
concluded that the veteran had a history of peptic ulcer and 
hiatal hernia that resolved with appropriate treatment.  

In his January 2004 notice of disagreement, the veteran 
reviewed past symptoms experienced during service.  He noted 
that a November 2002 esophagogastroduodenoscopy revealed a 
hiatal hernia and the doctor recommended lifestyle changes 
including raising the head of his bed, decreasing weight, 
avoiding certain foods, and not lying down for 3 to 4 hours 
after meals.  The veteran wrote that he currently has a 
sensitive stomach that limits what he can eat and drink and 
it gives him severe pain and heartburn if he consumes certain 
foods.  He also reported associated arm and shoulder pain.  

Conclusion

The VA examiner apparently did not ascertain, by question or 
examination, if the veteran has persistently recurrent 
epigastric distress, dysphagia, pyrosis, regurgitation, or 
substernal or arm or shoulder pain.  The examiner simply 
asserted that the hiatal hernia resolved with appropriate 
treatment.  Hiatal hernias are tears and are not known to 
resolve without surgery, although proper diet and other 
measures can reduce the symptomatology.  The veteran reports 
that his hiatal hernia is still symptomatic, particularly 
with persistent recurrent epigastric distress and pyrosis 
(heartburn).  The Board finds the veteran's description of 
his symptoms to be credible in light of the 2002 endoscopy 
findings.  Consequently, the Board finds the assignment of a 
10 percent rating to be appropriate in this case.  

The VA examination provides sufficient evidence to show that 
the hiatal hernia does not cause a considerable impairment of 
health, or the extensive symptomatology required for a 30 
percent rating.  Similarly, the examination establishes that 
the service-connected hiatal hernia does not result in a 
severe impairment of health or the constellation of symptoms 
required for a 60 percent rating.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the condition 
has not significantly changed and a uniform 10 percent rating 
from the day after the veteran left active service is 
appropriate in this case.  At no time during the rating 
period has the disability approximated the criteria for a 
rating in excess of 10 percent.  

Lateral Epicondylitis (Claimed as Tennis Elbow)

There are no specific rating criteria for epicondylitis.  So, 
it is rated by analogy to other joint disorders involving the 
elbow.  38 C.F.R. § 4.20.  Tenosynovitis [an inflammation of 
the tendon and it enveloping sheath; Stedman's Medical 
Dictionary, 1795; 27th ed., 2000] is rated on limitation of 
motion of the parts affected, as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2007).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2007).  

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 110 degrees warrants a 
noncompensable rating; limitation of flexion of either 
forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating. 
38 C.F.R. § 4.71a, Code 5206 (2007).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  

Discussion

In his January 2004 notice of disagreement, the veteran 
explained that he experienced elbow pain while working at 
computers in 1990 and 1999.  In 1999, he was given an elbow 
strap and instructed to reduce the amount of time working on 
the computer, which was impossible to do.  He wore the elbow 
strap and wore it out to the point that the Velcro no longer 
worked.  Then, he bought and used a sports type version of 
the strap, which he used for the rest of his time at the 
Pentagon.  He stated that he reported continuing right elbow 
weakness and pain on his retirement examination in October 
2002.  Currently, he experiences pain outside and inside both 
elbows.  He wrote that during his VA examination, his range 
of motion was good, but not painless.  He did not know why 
the examiner concluded that the right elbow tendinitis had 
resolved, as it had not.  His elbows are reportedly painful 
in the mornings when he first wakes up, when using tools or a 
computer, and on minor bumps or rubs.  

The service medical records disclose that, in January 1990, 
the veteran complained of constant pain in the right elbow 
for 1 week.  It was reported that he had struck his right 
medial epicondyle and had pain since that time.  There was no 
pain with motion.  It was tender to the touch.  There was a 
full range of motion in the arm.  Pronation and supination 
were within normal limits.  Radial pulses were good.  
Sensation was good.  

A September 1999 service medical record confirms that the 
veteran was seen for right elbow pain.  He did not have any 
recent injury, but did have recurrent computer use.  He 
located the pain over the head of the radius.  Examination 
showed positive responses to four point pressure against 
wrist extension and palpation below the lateral epicondyle.  
The assessment was right lateral epicondylitis.  
Recommendations included a strap and medication.   

On examination for retirement, in October 2002, the veteran 
reported having elbow pains.  The examiner noted tennis elbow 
and that a right elbow guard helped.  

In October 2003, fellow servicemen gave statements to the 
effect that the veteran had a painful right elbow in service 
and that he wore a strap for the pain.  

The report of the October 2003 VA examination shows the 
claims folder was reviewed.  The veteran's complaints 
included the elbow.  The veteran had pain in the elbow in 
2000.  He was working out a lot and had an over-worked 
ligament.  It felt like a sharp, radiating pain.  He wore a 
band for the next 2 or 3 weeks.  Since that time, he wore a 
strap 2 or 3 days a month.  Examination revealed normal upper 
extremity joints without swelling or deformity.  Range of 
motion of the upper extremity joints was normal.  There was 
no evidence of muscle atrophy.  Motor strength and grip 
strength were 5/5, bilaterally.  The diagnosis was 
tendinitis, right elbow, resolved.  

Conclusion

While the veteran may feel that his elbow symptoms warrant a 
compensable rating, the objective findings of the trained 
medical personnel are significantly more probative.  In this 
case, there is no competent medical evidence of disability 
manifestations that would warrant a compensable rating.  
There is no ankylosis ratable under diagnostic code 5205.  
There is no measurable limitation of flexion ratable under 
diagnostic code 5206.  There is no limitation of extension 
ratable under diagnostic code 5207.  There is no limitation 
of motion ratable under diagnostic code 5003, 5024, or 5208.  
There is no impairment of the elbow, radius or ulna that 
would be ratable under diagnostic code 5209, 5210, 5211, or 
5212.  There is no impairment of supination or pronation 
ratable under diagnostic code 5213.  

There is no competent medical evidence of any of the factors 
considered under 38 C.F.R. § 4.59.  Specifically, there is no 
competent medical evidence of muscle spasm, painful motion, 
or actually painful, unstable, or malaligned joints.  There 
is no competent medical evidence of crepitation.  

For the October 2003 VA examination, the doctor reviewed the 
claims file, including the service medical records, 
considered the veteran's complaints, and examined him.  Based 
on these factors, the examiner reached the medical opinion 
that the veteran's tendinitis had resolved and there was a 
full range of motion.  There is no competent medical opinion 
to the contrary and this is the only post-service medical 
opinion.  As such, it forms the preponderance of evidence on 
the question of the extent of the current disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the condition has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability approximated the 
criteria for a compensable rating.  

Residuals of a Fracture of the Middle Finger, Right Hand

The veteran is currently service-connected for residuals of a 
right middle finger fracture, with a noncompensable (0 
percent) disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2007).  He contends he is entitled to a 
higher rating.

The Board has considered all applicable rating criteria.  
Unfavorable or favorable ankylosis of the long finger will be 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2007).  The introduction to the section on 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand explains ankylosis: (1) For the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  38 C.F.R. § 4.71a (2007).  

Limitation of motion of the long finger will be rated as 10 
percent disabling if there is a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  With a 
gap of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).  

Discussion

The service medical records show the veteran sustained an 
injury to the right middle finger in March 1997.  X-rays 
revealed a small nondisplaced avulsion fracture of the 
proximal middle phalanx.  Treatment included a splint for 3 
weeks.  Subsequent notes referred to the injury as a volar 
plate fracture.  

In May 2002, the veteran complained of episodes of pain and 
involuntary contractions.  Examination showed the right hand 
to be neurovascularly intact.  There were no nodes.  Tinel's 
sign was negative.  There was no hypothenar atrophy.  The 
assessment was overuse cramping of the right hand.  

The report of the October 2002 retirement examination shows 
the right middle finger fracture with a decreased range of 
motion.  

The report of the October 2003 VA examination shows the 
claims folder was reviewed.  The veteran reported that he 
injured the third finger of the right hand, in service, and 
had significant swelling and pain.  X-rays showed a volar 
plate fracture.  It was treated with splinting for 2 or 3 
weeks followed by 2 or 3 weeks of physical therapy.  On 
examination, the upper extremity joints were normal, without 
swelling or deformity.  Range of motion of the upper 
extremity joints was normal.  There was no evidence of 
atrophy of the proximal or distal muscles.  Motor strength, 
including grip strength was 5/5, bilaterally.  The diagnosis 
was a volar plate fracture, right hand, third digit.  The 
examiner commented that appropriate healing had occurred, and 
range of motion and grip strength were normal.  

In his January 2004 notice of disagreement, the veteran 
reviewed the history of his injury and treatment in service.  
He stated that currently, the middle finger of his right hand 
was stiff and resisted full contraction or extension.  His 
grip strength was not what it should be and he had some 
clumsiness in doing fine motor movements with his right hand.  
He asserted that the VA examiner did not test grip strength 
or range of motion.  

Conclusion

As noted above, a noncompensable evaluation will be assigned 
under the rating code even though there may be some 
limitation of motion.  A compensable, 10 percent, rating 
requires ankylosis, bony fixation of the finger, or a 
limitation of flexion such that there is a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  The veteran has not claimed such an extensive 
limitation of motion and the competent medical evidence does 
not show such a limitation.  Rather, the report of the recent 
VA examination shows that the range of motion is normal.  The 
Board realizes that the veteran has challenged these medical 
findings, but there is no competent medical evidence that the 
limitation of motion has ever approximated the restrictions 
required for a compensable rating.  Consequently, the Board 
finds that the medical reports, including the VA examination 
report, provide a preponderance of evidence which establishes 
that the veteran does not have a limitation of finger motion 
that approximates the requirements for a compensable rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the condition has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability approximated the 
criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, as 
did the RO (see statement of the case dated in June 2005), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule. 


In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent rating for a hiatal hernia is granted; subject 
to the laws and regulations governing the payment of monetary 
awards.  

An initial compensable disability rating for lateral 
epicondylitis (claimed as tennis elbow) is denied.  

An initial compensable disability rating for residuals of a 
fracture of the middle finger, right hand is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


